   Case: 1:16-cv-08727 Document #: 304 Filed: 01/21/19 Page 1 of 5 PageID #:1293



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION STUDENT-ATHLETE
CONCUSSION INJURY LITIGATION –                          MDL Docket No. 2492
SINGLE SPORT/SINGLE SCHOOL
(FOOTBALL)                                              Master Docket No. 1:16-cv-08727

                                                        Member Case Docket No. 1:16-cv-09980
This Document Relates to:
                                                        Judge John Z. Lee
JAMIE RICHARDSON, individually and on
behalf of all others similarly situation,               Magistrate Judge M. David Weisman
    Plaintiff,
                 v.
SOUTHEASTERN CONFERENCE and
NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION,
    Defendants.

   RESPONSE AND OBJECTION TO MOTION FOR ENTRY OF PROPOSED CASE
                     MANAGEMENT ORDER NO. 9

       Defendant Southeastern Conference (“SEC”) objects to the entry of proposed Case

Management Order 9 (the “CMO”) because the procedures that would be implemented by the

CMO would be inconsistent with the Federal Rules of Civil Procedure and the Judicial Code, and

unworkable in the following material respects.

       The CMO contemplates that all new actions will be filed in the Northern District of

Illinois. For reasons essentially the same as those set forth in the SEC’s Memoranda in Support

of its Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6), ECF Nos. 23 & 50

(challenging personal jurisdiction in Indiana), the SEC is not subject to personal jurisdiction in

Illinois. Although the CMO purports to reserve all jurisdictional objections and all rights under

Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998), legal and practical
   Case: 1:16-cv-08727 Document #: 304 Filed: 01/21/19 Page 2 of 5 PageID #:1294




impediments make it impossible for the SEC’s objections and rights to be fully preserved for the

following reasons.

       First, in the absence of a filing in a District Court in which the SEC is subject to personal

jurisdiction, 28 U.S.C. §1407 provides no mechanism for identifying the District Court to which

any newly-filed action will be remanded or for effecting such a remand. Section 1407 specifies

that “Each action so transferred shall be remanded by the panel at or before the conclusion of

such pretrial proceedings to the district from which it was transferred unless it shall have

previously been terminated [with exceptions and clarifications not relevant here].” Thus, under

Section 1407(a), the Multi-District Panel “has only the power to remand MDL cases to their

transferor districts. It has no authority to entertain a motion under Section 1404(a) to send one or

more of the consolidated cases to any other district, nor can it “remand” an action that actually

was instituted in the transferee district to any other district.” 15 Wright, Miller & Cooper,

Federal Practice & Procedure §3865 (4th Eed. 2018 Update) (citing In re Delta Airlines, Inc.,

Flight Attendant Weight Standards Litigation, 411 F. Supp. 795 (U.S.J.P.M.L. 1976)). Federal

Rule of Civil Procedure 12 has no procedure for deeming an action filed in the Northern District

of Illinois to have been filed elsewhere.

       And, second, given the impossibility of determining the District to which any newly-filed

case will be remanded, it will be impossible to determine which state law(s) apply to the claims

asserted in any newly-filed action. In Re StarLink Corn, 211 F. Supp. 2d at 1063 (state law of

transferor court applies); In re Parmalat Sec. Litig., 412 F. Supp. 2d at 399 & n. 40 (same);

Ogden Martin Sys. of Indianapolis v. Whiting, 179 F.3d 523, 528 (7th Cir. 1999) (in diversity

action, state limitations laws apply).

       The SEC has no desire to complicate or increase the administrative burden on the

litigants or the Court, but respectfully submits that the above-described impediments can only be




                                                  2
   Case: 1:16-cv-08727 Document #: 304 Filed: 01/21/19 Page 3 of 5 PageID #:1295




avoided by compliance with the provisions of Section 1407 and related statutory provisions. The

sole case cited by Plaintiffs in support of their proposed procedure is an order on a fee

application reciting that a District Court in Louisiana entered a direct filing order with agreement

of all parties, subject to certain limitations not specified. See In Re Actos (Pioglitazone) Products

Liability Litigation, 274 F.Supp.3d 485, 493 (W.D. La. 2017). Other courts have recognized that

direct filing raises the issues and concerns outlined above. See In re Heartland Payment Systems,

Incl. Customer Data Sec. Breach Litig., 2011 SL 1232352 at * 4 & n.5 (S.D.Tex. 2011) (”direct

filings may present jurisdictional, venue, or related issues”) (“[c]ourts have expressed concern

that selecting the forum by direct filing could present anomalous choice-of-law results”); In re

FEMA Trailer Formaldehyde Products Liability Litig., 2012 WL 1580761 at *1 (E.D. La., 2012)

(noting that the court had rejected a motion to permit direct filing for some or all of the reasons

set forth above); In re Heartland Payment Systs., Inc. Customer Data Sec. Breach Litigation,

2011 WL 1232352 at *4 (S.D. Tex. 2011) (direct filings “may present jurisdictional, venue, or

related issues”); In re Vioxx Products Liability Litigation, 478 F.Supp.2d 897, 904 (E.D.La.2007)

(the “potential [choice-of-law] implication of direct filing is one that should be considered by

other MDL courts”) If Plaintiffs’ counsel choose to file cases against the SEC in the Northern

District of Illinois, the SEC specifically reserves all of its rights and objections.

        This Response and Objection addresses issues and concern in the conduct of these MDL

proceedings that are not specific to the above-captioned action and that are not common to all

defendants. (Defendants subject to personal jurisdiction in Illinois would be differently situated,

in some respects.) The SEC nevertheless submits this Response and Objection in the above-

captioned action because Case Management Order 6 provides that only lead counsel may submit

filings on the Master Docket.




                                                   3
   Case: 1:16-cv-08727 Document #: 304 Filed: 01/21/19 Page 4 of 5 PageID #:1296



January 21, 2019                      Respectfully submitted,

                                      /s/ Robert W. Fuller
                                      Robert W. Fuller, One of the Attorneys for
                                      Defendant Southeastern Conference

Robert W. Fuller (N.C. Bar No. 10887)
 rfuller@robinsonbradshaw.com
Stephen M. Cox (N.C. Bar No. 23057)
 scox@robinsonbradshaw.com
Pearlynn G. Houck (N.C. Bar No. 36364)
 phouck@robinsonbradshaw.com
Richard C. Worf (N.C. Bar No. 37143)
 rworf@robinsonbradshaw.com
ROBINSON, BRADSHAW & HINSON, P.A.
101 North Tryon Street, Suite 1900
Charlotte, North Carolina 28246
Telephone: (704) 377-2536
Facsimile: (704) 378-4000




                                         4
   Case: 1:16-cv-08727 Document #: 304 Filed: 01/21/19 Page 5 of 5 PageID #:1297



                                CERTIFICATE OF SERVICE

       I, Robert W. Fuller, certify that on January 21, 2019, a true and correct copy of the

foregoing document was filed through the CM/ECF system, which caused notice to be sent to all

counsel of record.


                                             /s/ Robert W. Fuller
                                             Robert W. Fuller, One of the Attorneys for
                                             Defendant Southeastern Conference

                                             Robert W. Fuller (N.C. Bar No. 10887)
                                              rfuller@robinsonbradshaw.com
                                             ROBINSON, BRADSHAW & HINSON, P.A.
                                             101 North Tryon Street, Suite 1900
                                             Charlotte, North Carolina 28246
                                             Telephone: (704) 377-2536
                                             Facsimile: (704) 378-4000
